Citation Nr: 0814423	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 12, 2006 
for the award of a 100 percent rating for pulmonary 
asbestosis, with chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2005 rating decision service connection was 
granted for pulmonary asbestosis with chronic obstructive 
pulmonary disease.  A noncompensable evaluation was assigned 
effective August 6, 2003.  The veteran filed a timely notice 
of disagreement, and in July 2005, the RO granted a 30 
percent rating effective August 6, 2003.  The veteran filed a 
notice of disagreement with the July 2005 decision in July 
2006.  In November 2006, the RO informed the veteran that his 
June 2006 Form 9 and July 2006 notice of disagreement were 
"untimely," and construed these documents as a new claim 
for an increased rating.  A January 2007 rating decision 
granted a 100 percent rating effective June 12, 2006.  The 
veteran perfected an appeal disagreeing with the effective 
date assigned for the 100 percent rating.  

In a letter dated January 2008, the veteran submitted a 
written statement which included a request for a hearing at 
the Newark RO before a member of the Board.  As such, the 
case must be remanded in order to schedule the veteran for a 
hearing.  38 C.F.R. § 20.700(a) (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
travel board hearing at the Newark, New 
Jersey, RO before a veterans law judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

